        Case 1:15-cr-00095-AJN Document 2875
                                        2874 Filed 06/04/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                                                                          6/4/20
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 4, 2020

BY ECF
                                                                              SO ORDERED         6/4/20
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square                                                              Alison J. Nathan, U.S.D.J.
New York, New York 10007

       Re:    United States v. Nico Burrell, et al., S2 15 Cr. 95 (AJN),
              Defendant Dante Plummer (No. 46)

Dear Judge Nathan:

        The Government writes with respect to defendant Dante Plummer’s motion for
compassionate release, filed on June 3, 2020. The Government, with the defendant’s consent,
respectfully requests that the time to respond to the motion be extended from June 5, 2020 to June SO
10, 2020 and that the defendant’s time to reply be extended to June 12, 2020. The additional time ORDERED
will allow the Government to, among other things, fully consider the defendant’s motion, provide
notice to victims, if any, and seek to collect relevant information from the Bureau of Prisons.

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                        By:     ______/s_______________________________
                                                Drew Skinner
                                                Assistant United States Attorney
                                                Tel. (212) 637-1587

cc:    Defense counsel (by ECF)
